 

Exhibit 10.1

AMENDMENT NO. 4

TO

OMNIBUS AGREEMENT

This AMENDMENT NO. 4 TO OMNIBUS AGREEMENT (this “Amendment”), dated as of March
31, 2016 is made and entered into among 8point3 Operating Company, LLC, a
Delaware limited liability company (the “Operating Company”), 8point3 General
Partner, LLC, a Delaware limited liability company (the “YieldCo General
Partner”), 8point3 Holding Company, LLC, a Delaware limited liability company
(“Holdings”), 8point3 Energy Partners LP, a Delaware limited partnership (the
“Partnership”), First Solar, Inc., a Delaware corporation (“First Solar”) and
SunPower Corporation, a Delaware corporation (“SunPower” and, together with
First Solar, each a “Sponsor” and collectively, the “Sponsors”).  The
above-named entities are sometimes referred to in this Amendment as a “Party”
and collectively as the “Parties.”

WITNESSETH

WHEREAS, the Parties entered into that certain Omnibus Agreement on June 24,
2015, that certain Amendment No. 1 to Omnibus Agreement on August 11, 2015, that
certain Amendment No. 2 to Omnibus Agreement on November 30, 2015 and that
certain Amendment No. 3 to Omnibus Agreement on January 26, 2016 (collectively,
the “Agreement”); and

WHEREAS, the Parties desire, subject to the terms and conditions set forth
herein (including Section 1.05), to further amend the Agreement to reflect the
Parties’ agreement as to certain matters set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Section 1.01Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

Section 1.02Amendments.  

(a)The following text shall be added as new rows to the table set forth on
Schedule I of the Agreement:



 

--------------------------------------------------------------------------------

 

No.

Sponsor

Project

Scheduled COD

Guaranteed
Project Capacity (MWAC)

Minimum

Project Capacity (MWAC)

Closing Project Value

Capacity Buy-Down Amount ($ per MW)

11.

First Solar

Kingbird Project A

April 29, 2016

19.40

18.43

$30,000,000

$1,500,000

12.

First Solar

Kingbird Project B

April 29, 2016

19.40

18.43

$30,000,000

$1,500,000

 

(b)The following text shall be added as a new item to the end of Part A of
Schedule II:

Tax equity financing in respect of the Kingbird projects, entered into between
FSAM Kingbird Solar Holdings, LLC, Kingbird Solar, LLC, State Street Bank and
Trust Company and Antrim Corporation.

(c)The following text shall be added as a new item to the end of Part A of
Schedule III:

KINGBIRD PROJECTS

 

 

1.

Letter of Credit No. L5LS-426344 issued by JPMorgan Chase Bank, N.A. to The City
of Pasadena, dated October 24, 2013, as amended ($2,000,000)

 

 

2.

Letter of Credit No. L5LS-426347 issued by JPMorgan Chase Bank, N.A. to Southern
California Public Power Authority, dated October 24, 2013, as amended
($2,000,000)  

 

 

3.

Letter of Credit No. L5LS-427588 issued by JPMorgan Chase Bank, N.A. to Southern
California Edison Company, dated April 10, 2014, as amended ($176,234)

 

 

4.

Letter of Credit No. L5LS-427629 issued by JPMorgan Chase Bank, N.A. to Southern
California Edison Company, dated April 10, 2014, as amended ($176,234)

(d)The following text shall be added as new items to the end of Part A of
Schedule IV:

14.FSAM Kingbird Solar Holdings, LLC

15.Kingbird Solar, LLC

16.Kingbird Solar A, LLC

17.Kingbird Solar B, LLC

2

 

--------------------------------------------------------------------------------

 

Section 1.03Representations and Warranties.   

(a)Representations and Warranties of Each Sponsor.  Each Sponsor hereby
represents and warrants to the other Sponsor, the Operating Company, the YieldCo
General Partner, Holdings and the Partnership, as follows as of the date hereof:

(i)Organization; Qualification.  Such Sponsor has been duly formed and is
validly existing and in good standing as a corporation under the Laws of its
jurisdiction of formation with all requisite corporate power and authority to
own, lease or otherwise hold and operate its properties and assets and to carry
on its business as presently conducted, except where the failure to have such
power and authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Agreement.

(ii)Authority and Power.  Such Sponsor (A) has all requisite corporate power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder, and (B) has taken all necessary corporate action to authorize the
execution, delivery and performance of this Amendment.

(iii)Valid and Binding Obligation.  This Amendment has been duly and validly
executed and delivered by such Sponsor and, assuming this Amendment has been
duly and validly authorized, executed and delivered by all other Persons party
hereto, constitutes a legal, valid and binding obligation of such Sponsor,
enforceable against such Sponsor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity.

(iv)No Conflicts.  The execution, delivery and performance of this Amendment by
such Sponsor will not (a) conflict with or violate any provision of its
certificate of incorporation or bylaws, (b) constitute, with or without notice
or the passage of time or both, a material violation, a material breach or
default, create a material lien, conflict in any material respect with, or
require any material consent or approval, or give rise to any material right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation, preemption, right of first refusal (or similar right to purchase) or
acceleration under any material any material indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement to which such Sponsor is a party, or (c) contravene, in any material
respect, any material Law.

(v)Consents and Approvals.  The execution, delivery and performance of this
Amendment by such Sponsor does not requires any material consent, approval,
exemption, waiver, clearance, authorization, filing, registration or
notification, of or to (as applicable) any Governmental Entity or other Person,
except as has already been obtained, made or waived.

3

 

--------------------------------------------------------------------------------

 

(b)Representations and Warranties of the Operating Company, the YieldCo General
Partner, Holdings and the Partnership.  Each of the Operating Company, the
YieldCo General Partner, Holdings and the Partnership hereby represents and
warrants to the Sponsors, as follows as of the Execution Date: 

(i)Organization; Qualification.  Such Person has been duly formed and is validly
existing and in good standing as a limited liability company or partnership, as
applicable, under the Laws of its jurisdiction of formation with all requisite
limited liability company or partnership, as applicable, corporate power and
authority to own, lease or otherwise hold and operate its properties and assets
and to carry on its business as presently conducted, except where the failure to
have such power and authority would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on its ability to
perform its obligations under this Amendment.

(ii)Authority and Power.  Such Person (A) has all requisite limited liability
company or partnership, as applicable, power and authority to execute and
deliver this Amendment and to perform its obligations hereunder, and (B) has
taken all necessary limited liability company or partnership, as applicable,
action to authorize the execution, delivery and performance of this Amendment.

(iii)Valid and Binding Obligation.  This Amendment has been duly and validly
executed and delivered by such Person and, assuming this Amendment has been duly
and validly authorized, executed and delivered by the Sponsors party hereto,
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

(iv)No Conflicts.  The execution, delivery and performance of this Amendment by
such Person will not (a) conflict with or violate any provision of its
certificate of incorporation or bylaws, (b) constitute, with or without notice
or the passage of time or both, a material violation, a material breach or
default, create a material lien, conflict in any material respect with, or
require any material consent or approval, or give rise to any material right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation, preemption, right of first refusal (or similar right to purchase) or
acceleration under any material any material indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement to which such Person is a party, or (c) contravene, in any material
respect, any material Law.

(v)Consents and Approvals.  The execution, delivery and performance of this
Amendment by such Person does not requires any material consent, approval,
exemption, waiver, clearance, authorization, filing, registration or
notification, of or to (as applicable) any Governmental Entity or other Person,
except as has already been obtained, made or waived.

4

 

--------------------------------------------------------------------------------

 

Section 1.04Continuity.  Except as expressly modified hereby, the terms and
provisions of the Agreement and all instruments, agreements or other documents
executed and delivered in connection therewith shall continue in full force and
effect.   Whenever the “Agreement” is referenced in the Agreement or any of the
instruments, agreements or other documents executed and delivered in connection
therewith, such references shall be deemed to mean the Agreement as modified
hereby. 

Section 1.05No Effect on Article III.  This Amendment shall have no effect on
the terms and provisions of Article III of the Agreement, which shall continue
in full force and effect.  All capitalized terms used in Article III of the
Agreement shall have the meanings ascribed to such terms in the Agreement as in
effect immediately prior to this Amendment.  To the extent this Amendment has
the effect of modifying any capitalized term used in Article III of the
Agreement, such term shall be deemed modified solely for purposes of the
provisions of the Agreement other than Article III.

Section 1.06Parties in Interest.  This Amendment is binding upon and is for the
benefit of the Parties hereto and their respective successors and permitted
assigns.  This Amendment is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Amendment.

Section 1.07Severability.  Whenever possible each provision and term of this
Amendment will be interpreted in a manner to be effective and valid.  If any
term or provision of this Amendment or the application of any such term or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.  If any term or provision of this
Amendment is held to be prohibited or invalid, then such term or provision will
be ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such term or
provision or the other terms and provisions of this Amendment.  Upon
determination that any other term or provision of this Amendment is invalid,
void, illegal, or unenforceable, a court of competent jurisdiction will modify
such term or provision so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible under the Law.

Section 1.08Facsimile; Counterparts.  Any Party may deliver executed signature
pages to this Amendment by facsimile transmission to the other Parties, which
facsimile copy shall be deemed to be an original executed signature page.   This
Amendment may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute a single
instrument.

5

 

--------------------------------------------------------------------------------

 

Section 1.09GOVERNING LAW.  THIS AMENDMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY. 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
as of the date first above written and delivered in their names by their
respective duly authorized officers or representatives.

 

8point3 Energy Partners LP

 

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

 

By:

/s/ Alexander Bradley

 

Name:

Alexander Bradley

 

Title:

Vice President of Operations

 

 

 

8point3 General Partner, LLC

 

 

 

By:

/s/ Alexander Bradley

 

Name:

Alexander Bradley

 

Title:

Vice President of Operations

 

 

 

8point3 Operating Company, LLC

 

 

 

By: 8point3 Energy Partners LP, its managing member

 

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

 

By:

/s/ Alexander Bradley

 

Name:

Alexander Bradley

 

Title:

Vice President of Operations

 

 

 

[Amendment to Omnibus Agreement]

--------------------------------------------------------------------------------

 

8point3 Holding Company, LLC

 

 

 

By: First Solar 8point3 Holdings, LLC, its member

 

 

 

By:

/s/ Alexander Bradley

 

Name:

Alexander Bradley

 

Title:

Vice President, Treasury and

 

 

Project Finance

 

 

 

By: SunPower YC Holdings, LLC, its member

 

 

 

By:

/s/ Natalie Jackson

 

Name:

Natalie Jackson

 

Title:

Vice President

 

 

 

First Solar, Inc.

 

 

 

By:

/s/ Alexander Bradley

 

Name:

Alexander Bradley

 

Title:

Vice President, Project Finance

 

 

and Treasurer

 

 

 

SunPower Corporation

 

 

 

By:

/s/ Howard J. Wenger

 

Name:

Howard J. Wenger

 

Title:

President

 

[Amendment to Omnibus Agreement]